Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                        Illinois Official Reports                          the accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2021.02.01
                                                                           14:29:06 -06'00'



                   People v. Stoffle, 2020 IL App (2d) 190431



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption             v. JENNIFER M. STOFFLE, Defendant-Appellee.



District & No.      Second District
                    No. 2-19-0431



Filed               June 3, 2020
Rehearing denied    July 14, 2020



Decision Under      Appeal from the Circuit Court of Du Page County, No. 18-CF-2939;
Review              the Hon. Jeffrey S. MacKay, Judge, presiding.



Judgment            Affirmed.


Counsel on          Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
Appeal              and Mary A. Fleming, Assistant State’s Attorneys, of counsel), for the
                    People.

                    No brief filed for appellee.



Panel               JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                    Justices McLaren and Hudson concurred in the judgment and opinion.
                                                OPINION

¶1       Defendant, Jennifer M. Stoffle, petitioned to rescind the statutory summary suspension of
     her driving privileges. Following a hearing, the trial court granted the petition, based on the
     State’s failure to disclose to defendant the names of certain relevant witnesses until the day of
     the hearing, which, according to the court, resulted in the failure to provide defendant with a
     timely hearing under section 2-118.1(b) of the Illinois Vehicle Code (Code) (625 ILCS 5/2-
     118.1(b) (West 2018)). The State timely appealed. We affirm.

¶2                                         I. BACKGROUND
¶3       On September 28, 2018, defendant was arrested for driving under the influence of alcohol
     (DUI). A law enforcement sworn report, signed and dated September 28, 2018, indicated that
     defendant had been involved in a motor vehicle crash, had slurred speech, and smelled of
     alcohol. The sworn report indicated that defendant submitted to testing at Edward Hospital and
     that the testing revealed a blood alcohol concentration of 0.243. The sworn report also
     provided: “Notice of Summary Suspension/Revocation Given On 2/28/2019.” Certain
     discrepancies in the date fields of the sworn report 1 were reconciled, and the SOS confirmed
     the statutory summary suspension with an effective date of April 29, 2019.
¶4       On February 21, 2019, defendant was indicted on four counts of aggravated DUI.
¶5       On February 25, 2019, defendant petitioned to rescind the summary suspension of her
     driving privileges. 2 The petition alleged the following: she was not properly placed under
     arrest; the arresting officer did not have reasonable grounds to believe that she was driving or
     in actual physical control of a motor vehicle while under the influence of alcohol or drugs; she
     was not properly warned; she did not refuse to submit to or complete the required chemical
     test or tests; she submitted to the requested test or tests but the test sample of her blood alcohol
     concentration did not indicate a concentration of 0.08 or more; and she was not involved in a
     motor vehicle crash that caused “Type A” personal injury or death. Defendant reserved the
     right to challenge the validity of the suspension on any additional basis, upon the completion
     of discovery by opposing counsel.
¶6       Section 2-118.1(b) of the Code (id.) provides that a defendant “shall” be given a hearing
     on his petition to rescind within 30 days after the petition is received or on the first appearance
     date. “ ‘The word “shall” conveys that the legislature intended to impose a mandatory
     obligation.’ ” People v. Patel, 2019 IL App (2d) 170766, ¶ 13 (quoting People v. Moreland,
     2011 IL App (2d) 100699, ¶ 8). The failure to provide a defendant with a timely hearing in

         1
            In a letter dated March 7, 2019, the Office of the Secretary of State (SOS) advised the Woodridge
     Police Department that it could not suspend defendant’s driver’s license, because the “Sworn Report
     contains discrepancies in the dates that appear in the Report.” The letter advised that the date of the
     notice to the motorist and the date of the officer’s signature should be the same but that the officer’s
     signature can be at a later date. The SOS asked that an amended sworn report be submitted. An amended
     sworn report, dated March 14, 2019, provided: “Notice of Summary Suspension/Revocation Given on
     03/14/2019.” Subsequently, the SOS confirmed the statutory summary suspension with an effective
     date of April 29, 2019.
          2
            Defendant filed her petition to rescind three days before receiving notice of summary suspension
     as indicated by the initial sworn report.

                                                    -2-
       accordance with section 2-118.1(b) results in the rescission of the suspension, unless the delay
       is “ ‘occasioned by the defendant.’ ” Id. (quoting In re Summary Suspension of Driver’s
       License of Trainor, 156 Ill. App. 3d 918, 923 (1987)); see also Moreland, 2011 IL App (2d)
       100699, ¶ 10 (“[A] defendant is not entitled to a rescission if the defendant caused the hearing
       to be delayed.”).
¶7         Along with her petition to rescind the summary suspension, defendant filed and served on
       the State two motions for discovery and two notices to produce pursuant to Illinois Supreme
       Court Rule 214 (eff. July 1, 2018) and Rule 237 (eff. July 1, 2005). One motion and notice
       related to “Refusal”; one motion and notice related to “Blood or Urine Test.”
¶8         On March 18, 2019, 21 days after defendant filed her petition to rescind, the State moved
       to strike defendant’s notices to produce, arguing that defendant was improperly using Rule 237
       as a discovery tool. In addition, the State objected to defendant’s requests under Rule 214,
       arguing that the requests were “unreasonable, overly burdensome, and unlikely to lead to the
       discovery of relevant information related to the *** Petition to Rescind Summary Suspension.”
       The State also argued that the “requests do not reflect the scope and procedure of a summary
       suspension hearing.” Defendant acknowledged receipt of the State’s motions and asked that
       they be heard on April 17, 2019. Defendant agreed, in the interim, to “toll Trainor,” an
       acknowledgement that the delay from March 18, 2019, to April 17, 2019, would be attributed
       to her.
¶9         The State advised that it had provided defendant with the “initial disclosure,” “the reports,”
       “lab results,” and the “towing report” and that it was still waiting for “the squad video.”
¶ 10       On April 17, 2019, the parties agreed that the petition to rescind summary suspension had
       been filed on February 25, 2019, and that on March 18, 2019, defendant agreed to “toll
       Trainor.” The parties further agreed that, for purposes of the 30-day speedy-hearing
       requirement, it was “day 21.” The State argued its motions to strike, and the court found that
       defendant had not improperly invoked Rules 214 and 237 for discovery. Nevertheless, the court
       struck defendant’s discovery requests related to a refusal of testing, because there was no
       refusal in the case. The court denied the State’s motion to strike defendant’s discovery requests
       related to the blood testing.
¶ 11       The trial court noted that the State had also filed objections and asked whether discovery
       was complete. The State indicated that it had tendered the squad car video, the labs, and the
       police report. The State further indicated that it had sent a subpoena and was awaiting receipt
       of hospital records.
¶ 12       The court set the matter for a summary suspension hearing on April 26, 2019, which the
       parties agreed was “day 30” of the speedy-hearing period. Defense counsel commented: “So I
       cannot say that discovery is complete or complied with, but if we’ll put it to day 30 and rehash
       it on that day.” The court stated: “And, in the meantime, if you guys could attempt to have a
       201(k) [(see Ill. S. Ct. R. 201(k) (eff. July 1, 2014))] conference.”
¶ 13       On April 26, 2019, the State advised that it was “answering ready for SS hearing.”
       Defendant responded that “all we can do is enter a recission [sic]” because the State has not
       complied with discovery. The court asked defendant what discovery was missing. Defendant
       responded that it was not defendant’s burden to tell the State what she did not have. The court
       asked if the parties had conducted a Rule 201(k) conference. The State argued that defendant
       did not participate in the conference in good faith and also that the State had “opened [sic] and
       pending objections on 214 materials.” The State maintained that it had made reasonable efforts

                                                   -3-
       to comply with discovery. The State advised that it had not provided any documents pursuant
       to defendant’s Rule 214 discovery requests because it had filed objections on March 18, 2019.
       The State argued that defense counsel had not negotiated their discovery disputes in good faith:
               “Since that date we did have a 201 K conference, and again I think this is another
               indication that the defense has proceeded in bad faith because counsel says that they
               participated in this conference. They did not participate. In fact the conference began
               by [Assistant State’s Attorney] Barsanti going through the enumerated paragraphs in
               their 214 requests. She would talk about their request and she made comments as to
               whether certain items had been provided in the criminal case. Counsel and I believe
               two of the other attorneys at his office were also on the phone. [Assistant State’s
               Attorney] Miner from my office was also on the phone. None of them said anything
               while Ms. Barsanti was going through those requests. And at one point Ms. Barsanti
               had to even ask them are you going to participate in this conference because they were
               silent. There was a comment made by counsel that he was thinking out loud and Mr.
               Miner said well, you’re not even thinking out loud because you’re not saying anything
               to us. They then relayed to the State that they only had to confirm what they were given
               in discovery and to quote the Patel case that counsel himself just cited, and I would
               argue this is nothing like the Patel case. It is a totally different set of facts. But, in the
               Patel case Patel talked about the spirit of the 201 K conference and the fact that
               reasonable attempts should be made to resolve the differences in discovery. So, at this
               point the State has participated in this conference. I’m arguing that the defense if
               anything has not been reasonable whatsoever and after the 201 K we are here answering
               ready for hearing. It’s our position additionally that we don’t have to file a certificate
               of compliance because we have not tendered anything. There’s nothing that’s been
               resolved with regards to the discovery because we have opened [sic] and pending
               objections on 214 materials. The Defendant has made no attempts whatsoever to
               discuss or request any of the additional materials since they know we have had
               objections on file since March 18th.”
¶ 14       The State commented further:
               “And I just want to point out that this is nothing like the Patel case. Because in the Patel
               case, first of all the State didn’t file any objections to the discovery. And, additionally,
               the State in that case admitted that all the items they were requesting were relevant to
               the hearing. We filed objections, and I’m not conceding any of that is relevant because
               I don’t even know what they want a hearing on because they wouldn’t talk on the phone
               to us. So, I think I know the courts are very mindful of the 30 day Trainor time period.
               But, counsel can’t proceed by filing all these requests under the civil discovery rules
               and demanding that this time period be followed, but then themselves not follow the
               rest of the discovery rules. We have received no motion to compel. And as I’ve said we
               have absolutely made reasonable efforts. I’m saying we have gone above and beyond
               because we have the arresting officer here. We have the lab analyst here for their
               benefit, and I also want to delineate the State has criminal discovery obligations. So,
               yes, we have issued subpoenas for lab documents, for paramedics reports, for the video,
               for 911 calls and CAD sheets and that is all part of our burden in the criminal case. If
               we are going by the rules of civil procedure as counsel is going to argue and want to
               proceed under, they have to follow those, too. They have not done that. The State has


                                                     -4-
               made all reasonable efforts and again would say we have gone out of our way. So, I
               would ask that we are answering ready for hearing. You deny any motion from them
               trying to rescind the suspension because the delay has been occasioned by them and
               they have acted in bad faith.”
¶ 15       Defendant denied acting in bad faith. Defendant stated: “We previously gave them our
       request. If we tell them what we have logically, whatever we don’t have we still want. We
       don’t have to go through and say this, but not that.”
¶ 16       The trial court noted that the situation “doesn’t fit within the Patel case” because the State
       had filed objections to defendant’s discovery requests. The court stated: “Once the objections
       are filed. I think I have discretion as to what is and is not relevant to the Summary Suspension
       hearing.” The court stated that “it doesn’t sound like there’s been any type of meaningful 201
       K conference.” The court passed the case for the parties to confer. The court stated that, if
       necessary, it would “have a sub hearing on the objections within the SS parodyne [sic].”
¶ 17       When the case was recalled, the State “renew[ed] [its] objection[s]” to defendant’s
       discovery motions. Thereafter, the trial court addressed defendant’s Rule 214 motion
       paragraph by paragraph. Paragraph 1 requested:
               “The names and addresses of all persons who have knowledge of any of the facts
               regarding this matter, including any written or recorded statements made by said
               witnesses. This would include notices, tow and inventory records, warnings, police
               reports, mugshots, fingerprints, booking record, bail bond records, and recordings
               related thereto.”
       The State argued that it had objected on the basis that the request was overbroad and not
       relevant to the blood test results. The State indicated that there was no booking video but that
       it had tendered, in the criminal case, police reports, the warnings to motorist, the towing
       documents, and the suspension notices. Defendant conceded that her requests for mug shots
       and fingerprints were not relevant. The court found that defendant’s request for “booking
       records” was overbroad, stating, “It sounds like a fishing expedition to me.” The court also
       found that defendant’s request for “recordings related thereto” was overbroad. It stated: “You
       want specific things like 911 tapes or paramedics reports, dispatch items? You have to specify
       those.”
¶ 18       The State indicated that it had “tender[ed] today pursuant to the criminal discovery the
       paramedic report that we are in receipt of.” The State also advised that it had subpoenaed the
       hospital records but had not yet received them. At that point, the trial court stated:
                     “All right. And I’m going to make the finding that I think you’ve complied with
               tendering the names of all known witnesses through the discovery you’ve tendered
               already. Additionally I think you’ve made reasonable attempts to try to get the hospital
               records of the Defendant from Edward Hospital.”
       Defendant responded, “Your Honor, I was just tendered I think within the last 20 minutes the
       paramedic report, and it does give the identity of the paramedics that were on the crew. But as
       a practical matter if I want to call them as a witness, I couldn’t very well do that today.”
       Defendant argued further that the witnesses were relevant. The trial court agreed that the
       witnesses were relevant and that the delay had deprived defendant of the opportunity to address
       their potential testimony within the 30-day speedy hearing period:



                                                   -5-
                   “THE COURT: All right. In through what defense has filed and how the State
              responded to this, we are going through item by item and counsel provided me with
              some discovery that the State provided to which is day 30 of the Summary Suspension
              hearing. Regarding paramedics reports, it’s a chance to look at those. There is a mention
              of alcohol in those paramedic reports. I think the paramedics would be relevant to
              Defendant’s SS hearing. Defense is saying that they cannot answer ready today because
              the paramedics are not here. Well, he has the reports[;] the paramedics are not here.
              These are witnesses, relevant witnesses, in my opinion in exercising my discretion I
              think they are relevant witnesses that he may call at a potential SS hearing. We are on
              day 30.
                   [Defense counsel] is put in a position of having to either proceed on his SS petition
              without the relevant witnesses that he thinks he needs or take a date beyond the 30 days,
              and thus putting his client in potentially having the Summary Suspension go into effect.
              And I don’t know if we are on day 46 or not. Are we beyond 46 days from the date she
              received the notice?
                   [DEFENSE COUNSEL]: I believe so.
                   THE COURT: And it’s not relevant. But I was just asking. So based upon that, one
              of the sanctions I can exercise is a recission [sic] of the SS hearing. I’m not going to
              exercise any further sanctions regarding presumptions of evidence or anything like that.
              The only sanction I’m going to exercise right now is recission [sic] on the SS hearing
              because a hearing has not been held within the terms of Trainer [sic] and pursuant to
              statute.”
¶ 19       The trial court’s written order provided: “Based on the People’s failure to provide witnesses
       that being the paramedics involved in the treatment of the Defendant until 4/26/19, the
       Defendant’s petition to rescind is granted ***. A recission [sic] of the Defendant’s statutory
       summary suspension is granted with the ruling being Trainor was violated.”
¶ 20       The State timely appealed.

¶ 21                                           II. ANALYSIS
¶ 22       The State appeals from the rescission of defendant’s summary suspension. We initially
       note that defendant has not filed an appellee’s brief. In First Capitol Mortgage Corp. v.
       Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976), our supreme court provided three
       possible approaches to such a situation. First, if justice requires, we may serve as advocate for
       the appellee and search the record for purposes of sustaining the trial court’s judgment. Id.
       Second, we may decide the appeal’s merits if the record is simple and the claimed errors are
       such that we can easily decide them without the aid of an appellee’s brief. Id. Third, if the
       appellant’s brief demonstrates prima facie reversible error, as supported by the record, we may
       reverse the trial court’s judgment. Id. Here, the record is simple, as it consists of a relatively
       short common-law record and fewer than 80 pages of transcripts. In addition, we can review
       the claimed errors without the aid of an appellee’s brief. Accordingly, we decide the merits of
       the appeal.
¶ 23       “Proceedings on a petition to rescind the statutory summary suspension of a defendant’s
       driving privileges are civil.” Patel, 2019 IL App (2d) 170766, ¶ 12. “[T]he legislature intended



                                                   -6-
       the summary suspension and rescission hearing process to be swift and of limited scope.”
       People v. Teller, 207 Ill. App. 3d 346, 351 (1991).
                “The only issues which a driver may raise at such hearings are: ‘(1) whether the person
                was placed under arrest; (2) whether the arresting officer had probable cause to believe
                that the person was driving while under the influence; (3) whether the person refused
                to take a chemical test; and (4) whether the person failed a test to which that person
                submitted.’ ” Id. (quoting People v. Moore, 138 Ill. 2d 162, 167 (1990)).
       The burden of proof is on the defendant. Patel, 2019 IL App (2d) 170766, ¶ 12. If the defendant
       establishes a prima facie case for rescission, the burden shifts to the State to present evidence
       justifying the suspension. Id.
¶ 24        The State characterizes the rescission as a sanction for a discovery violation. From this
       perspective, the State argues that it did not commit a discovery violation, given that it filed
       timely objections and was “not ordered to produce the paramedics report in question before
       April 26, 2019.” The State alternatively argues that, even if it had committed a discovery
       violation, the court’s rescission of the summary suspension was an unreasonable sanction. In
       addition, the State argues that “Trainor should have been tolled” while the State’s objections
       were pending and that any delay should be attributed to defendant.
¶ 25        The State frames the issue as whether the rescission of defendant’s summary suspension
       was an appropriate “sanction” for a discovery violation, which it claims that it did not commit.
       To be sure, the trial court called the rescission a “sanction,” but the court expressly cited “the
       statute,” effectively rescinding the summary suspension for a violation of the speedy-hearing
       requirement of section 2-118.1(b) of the Code. Thus, our review of the rescission turns not on
       whether the State committed a discovery violation and whether rescission was an appropriate
       sanction but on whether defendant occasioned the delay in the proceedings.
¶ 26        Section 2-118.1(b) mandated that defendant receive a hearing on her petition within 30
       days after the petition was received (see 625 ILCS 5/2-118.1(b) (West 2018)) and that the
       failure to provide a timely hearing must result in rescission. Patel, 2019 IL App (2d) 170766,
       ¶ 13; Trainor, 156 Ill. App. 3d at 918. “[U]nless defendant occasioned the delay in the
       proceedings, [s]he was entitled to a hearing that complied with the time constraints of section
       2-118.1(b) of the [Code].” Patel, 2019 IL App (2d) 170766, ¶ 19.
¶ 27        The State provided defendant with the names of necessary witnesses on the last day that a
       timely hearing could have occurred, effectively preventing defendant from calling those
       witnesses. A hearing after that day would have been timely only if the delay between April 17,
       2019, and April 26, 2019, were attributed to defendant. The trial court, in granting defendant’s
       petition to rescind her summary suspension, essentially attributed that delay to the State. We
       review this decision for an abuse of discretion. See id. ¶ 14.
¶ 28        The record refutes the State’s position that defendant occasioned the delay between April
       17, 2019, and April 26, 2019. The State claims that it is not responsible for the delay, because
       it “[was] not ordered to produce the paramedics report in question before April 26, 2019.”
       However, the rescission was based not on the State’s delay in producing the report but on its
       delay in disclosing the names of the paramedics. The court found that the paramedics were
       relevant and discoverable witnesses, and the State does not dispute this point on appeal. See
       Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018) (“Points not argued are forfeited ***.”).



                                                   -7-
¶ 29        The State also argues that, while its objections were pending, “Trainor should have been
       tolled” and that any delay should have been attributed to defendant. To be sure, the State filed
       objections to defendant’s discovery motions, and on April 17, 2019, the trial court struck
       defendant’s discovery requests related to a refusal of testing, because no refusal occurred. On
       April 26, 2019, the court found that defendant’s requests for booking records and recordings
       were overbroad. However, the State has not directed us to any authority holding that the filing
       of an objection by the State automatically tolls the 30-day period set forth in section 2-118.1(b)
       of the Code. The State cites People v. Tsiamas, 2015 IL App (2d) 140859, ¶ 18, where we
       noted that the State may object to discovery requests during summary suspension proceedings,
       but we did not hold that doing so would have automatically tolled the 30-day period, which
       was not even at issue in that case. If we were to adopt the State’s position, the State could
       manipulate the summary suspension proceedings by filing a series of discovery objections and
       attributing the delay to defendant.
¶ 30        The State also cites Patel, where the defendant filed a petition to rescind the summary
       suspension of his driving privileges, along with motions for discovery and notices to produce.
       Patel, 2019 IL App (2d) 170766, ¶ 3. Twenty-five days later, the trial court, over the
       defendant’s objection, granted the State an additional 7 days to produce discovery and tolled
       the 30-day period. Id. ¶ 7. The defendant filed a motion to rescind the summary suspension,
       because the hearing took place 38 days after the petition was filed, but the trial court denied
       the motion. Id. ¶ 8. We reversed, holding that the additional time should have been attributed
       to the State, because the record did not support a conclusion that the defendant “occasioned
       the delay.” Id. ¶ 15. We noted the State’s concession at trial and at oral argument that the
       defendant was entitled to the discovery that he requested and that the State did not dispute that
       it would have been feasible to produce the requested discovery. Id. ¶¶ 15, 16. We stated:
               “In the absence of any excuse from the prosecutor as to why the State failed to timely
               produce the requested materials—which were admittedly discoverable and even
               integral to the defense—and in the absence of any justification by the trial court for
               attributing the time to defendant, there is simply no basis to conclude that defendant
               occasioned the delay of the hearing.” (Emphases in original.) Id. ¶ 19.
¶ 31        Unlike in Patel, the State objected to defendant’s discovery requests, but those objections
       were unrelated to the paramedics. The State does not dispute that the paramedics were relevant
       and discoverable witnesses or that it was feasible to timely disclose their names. Moreover, the
       State did not argue below that the 30-day period should be tolled pending a ruling on its
       discovery objections. Indeed, on March 18, 2019, when the State filed its objections, defendant
       was the party who agreed to toll the 30-day period until April 17, 2019. On April 17, 2019, the
       State did not seek a ruling on certain objections or object when the summary suspension
       hearing was set for April 26, 2019. The State conceded that, for purposes of section 2-118.1(b),
       the 30-day period would expire on April 26, 2019. The State offers no basis on which to
       conclude that any delay in producing the names of the paramedics should be attributed to
       defendant.
¶ 32        The trial court held: “[Defense counsel] is put in a position of having to either proceed on
       his SS petition without the relevant witnesses that he thinks he needs or take a date beyond the
       30 days, and thus putting his client in potentially having the Summary Suspension go into
       effect.” We agree. See Patel, 2019 IL App (2d) 170766, ¶ 17. Given the court’s rationale, we
       conclude that the trial court did not abuse its discretion in granting defendant’s petition to

                                                   -8-
       rescind her summary suspension.

¶ 33                                      III. CONCLUSION
¶ 34      For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 35      Affirmed.




                                                 -9-